Citation Nr: 1033951	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO. 09-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for left ear 
hearing loss.

3. Entitlement to an initial compensable rating for hypertension.

4. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1982 through February 
1983, November 1990 to May 1991, and December 2003 through 
February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1. Medical evidence of record shows that the Veteran is 
consistently noted as having a depressed mood, and recently noted 
as having some short term memory loss, but there no evidence of 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work and 
social relationships.

2. Throughout the course of this appeal, the puretone thresholds 
average for the right ear was not above 10, and for the left ear 
was not above 31.25, and his speech recognition scores were 100 
percent and 64 percent, respectively.

3. Throughout the period on appeal the Veteran has been 
prescribed medications to control her hypertension, however, her 
diastolic pressure was never noted as 100 or more and her 
systolic pressure was never noted as 160 or more.

4. There is no competent medical evidence showing that the 
Veteran has right ear hearing loss as defined by VA regulation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2009).

2. The criteria for a compensable rating for left ear hearing 
loss are not met at any time during the course of the Veteran's 
claim and appeal. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, and VII, 
4.86(a) (2009).

3. The criteria for a compensable rating for hypertension are not 
met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, DC 7101 
(2009).

4. The criteria for service connection for right ear hearing loss 
are not met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking initial ratings higher than those 
presently assigned for her service connected PTSD, hypertension, 
and left ear hearing loss. She is also attempting to establish 
service connection for right ear hearing loss.

Initial Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be considered 
in the appeal of an initial rating is not limited to that 
reflecting the then current severity of the disorder. Fenderson 
v. West, 12 Vet. App. 119 (1999). A disability must be considered 
in the context of the whole recorded history. Consistent with the 
facts found, the ratings may be higher or lower for different 
segments of the time, i.e., the ratings may be "staged." Id.

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental Disorders. 
The General Rating Formula for Mental Disorders provides the 
following ratings in excess of 30 percent for PTSD:

For a 50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

For a 70 percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The evidence in this case includes VA outpatient treatment 
records, the Veteran's statements, and two VA examination 
reports.

In March 2006, the Veteran was treating primarily for her 
depressive disorder. She was reported at that time to have 
trouble sleeping and trouble with anxiety.

In November 2006, she was afforded the first VA examination to 
assess her PTSD. The examiner noted that she was adequately 
groomed at the time of examination with normal rate of speech and 
eye contact. Her thought processes were logical and goal directed 
and there was no evidence of suicidal or homicidal ideation. Her 
mood was noted as depressed and her memory was reported as 
"affected for short term." She was noted as having "anxiety 
episodes at night when she is trying to sleep. She experiences 
her heart racing, rapid breathing, and she feels hot." She also 
reported problems with temper and irritability. The examiner 
assigned a Global Assessment of Functioning (GAF) score of 58, 
which is indicative of moderate symptoms of disability. A GAF 
score is highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In a June 2007 outpatient note, her GAF was noted as 65, which is 
indicative of some improvement in her symptoms. 65 indicates 
"some mild symptoms" or "some difficulty in social, 
occupational or school functioning." An April 2008 note shows 
that her mood and sleep were "pretty good" and that she was 
trained on self-calming techniques. 

The Veteran was afforded an updated VA examination in January 
2009. The examiner inquired as to how the Veteran's situation had 
changed since the 2006 evaluation. The Veteran reported that she 
had become detached from her family and friends, now had auditory 
hallucinations, and that she has memory impairment in that she 
forgets conversations, numbers and critical information at work. 
She also reported forgetting where she is going while driving. 
The examiner again noted her mood as depressed, but noted logical 
and goal-directed thought processes, and no suicidal or homicidal 
ideation. There was no mention of panic attacks by either the 
Veteran or the examiner. There was positive eye contact and the 
Veteran's speech was of normal rate and rhythm.  The examiner 
also noted that the Veteran continues to work as a court clerk.  
At this time, the examiner assigned a GAF score of 52, again 
indicative of a moderate level of impairment.

Although the Veteran clearly suffers from some ill effects of 
PTSD, there is not a showing that her disability most closely 
approximates the criteria for a 50 percent rating. While she is 
consistently noted as having a depressed mood, and recently was  
noted as having some short term memory loss and increased social 
withdrawal, there was no objective evidence of the majority of 
symptoms characterizing a 50 percent rating, such as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract thinking; 
or difficulty in establishing and maintaining effective work 
relationships.  Based upon a review of the VA examination reports 
and outpatient records, the Board finds that a rating in excess 
of 30 percent for PTSD is not warranted in this case.

Left Ear Hearing Loss

The Veteran was initially service connected at a noncompensable 
rate by way of the February 2007 rating decision, which is under 
appeal. The assignment of disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 3 
Vet. App. 345 (1992). The rating schedule provides a table (Table 
VI) for the purpose of determining a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech discrimination 
test (Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four. See 38 C.F.R. § 4.85. Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume 
at which a person can hear puretones at several frequencies, 
called the puretone threshold, and the person's ability to 
recognize a percentage of a specified list of words spoken in a 
prescribed way, called speech discrimination. The data is plotted 
on a table, and the result for each ear is plotted on another 
table to determine overall hearing impairment. Tables VI, VIA, 
and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone 
threshold average.

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 
4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

The evidence available for review in this case that shows the 
requisite audiological measurements is found in the November 2006 
VA audiological examination report. Outpatient treatment records 
do not contain information pertinent to the mechanical 
application of information required for this aspect of the 
Veteran's appeal.

On the authorized audiological evaluation in November 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
70
60
45
5
15

Thus, the left ear average was 31.25. Speech audiometry revealed 
speech recognition ability of 64 percent in the left ear.

When impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I. 
38 C.F.R. § 4.85(f) (2009).

The mechanical application of the above results compels a numeric 
designation of I in the right ear and V in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII. 

Throughout the course of this appeal, the medical evidence fails 
to show that a compensable rating was warranted at any time since 
the Veteran filed his claim for an increased rating for left ear 
hearing loss. The Veteran was provided a VA examinations, which 
was adequate for rating purposes. VA regulation requires an 
examination including a controlled speech discrimination test 
(Maryland CNC), a puretone audiometry test, and without the use 
of hearing aids. 38 C.F.R. § 4.85(a). These requirements are met 
in the VA examination described above.

The Board again notes that this evaluation is purely according to 
a prescribed mechanical formula. In such a case, there can be no 
question as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating. 
See 38 C.F.R. § 4.7 (2009). A compensable rating for left ear 
hearing loss is not warranted according to the evidence of 
record.

While it has been several years since the last VA examination 
evaluating the Veteran's hearing impairment, under the 
circumstances of this case it is not too remote in time from 
which to evaluate the current severity of the Veteran's 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran was entitled to a new evaluation after a 
two year period between the last VA examination and the Veteran's 
contention that his disability has increased in severity) 
(emphasis added).  This is because in this case, as an initial 
rating claim, the Veteran has consistently contended the initial 
rating was incorrect, not that her
hearing has worsened over time.  Therefore, the Board finds that 
additional development in the form of another VA examination is 
not warranted under the circumstances of this case.  

Hypertension

In a rating decision dated in February 2007, the Veteran was 
granted service connection for hypertension and was assigned a 
noncompensable evaluation, effective February 13, 2005, pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7101. In March 2007, she 
filed a notice of disagreement with the noncompensable rating.

Diagnostic Code 7101 provides that a 10 percent disability rating 
is warranted for hypertension when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is predominantly 
160 or more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control. 38 C.F.R. § 4.104.

A review of the VA treatment records reveals that the Veteran was 
first noted to have elevated blood pressure readings in March 
2005. It was measured as 128/87, and 125/82 on recheck. In August 
2005, the diagnosis of hypertension was reached and the Veteran 
was placed on hydroclorothiazide for control. The measurement was 
170/94 at that time. Later that same month blood pressure was 
measured as 140/90 and 136/76, and the medication was adjusted to 
improve blood pressure control. In October 2005, it was measured 
as 152/93 and 164/96.

At the time of the November 2006 VA examination, the blood 
pressure was measured as 120/80, 120/80, 120/80 and 124/80. She 
was noted as having continued treatment by way of 
hydroclorothiazide. Following that examination, service 
connection was granted. See February 2007 rating decision.

In April 2008, the Veteran's hypertension was noted as well-
controlled with a measurement of 111/68. Also in the claims 
folder is a summary of blood pressure readings between October 
2005 and April 2008, which were as follows: 152/93, 128/80, 
121/71, 147/86, 142/86, 138/85, 140/94, 134/90, 130/90, 109/69, 
128/78, and 111/68.

The Board notes that throughout the period on appeal the Veteran 
has been prescribed medications to control her hypertension, 
however, her diastolic pressure was never noted as 100 or more 
and her systolic pressure was never noted as 160 or more. In 
light of the above evidence the Board finds that the Veteran's 
service-connected hypertension does not warrant a compensable 
rating at any time. Although the need for medication to control 
blood pressure is clear, the diastolic and systolic readings 
simply do not meet the criteria for a compensable rating. 

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an evaluation in excess of 10 
percent disabling for service-connected hypertension, the 
doctrine is not for application.

Extraschedular Rating

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the evidence presents such an exceptional disability picture that 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's 
service-connected disabilities herein considered for a higher 
initial rating, could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's symptoms during these periods, which together show her 
level of disability, were considered pursuant to these criteria 
and associated statutes, regulations, and case law.  The 
applicable criteria provide for higher disability ratings, but as 
has been thoroughly explained herein, the currently assigned 
ratings adequately describe the severity of the Veteran's 
symptoms during the appeal period. 

Given that the applicable schedular rating criteria are adequate 
the evidence is insufficient to warrant referral for 
consideration of the assignment of an evaluation less than TDIU 
on an extraschedular basis for either period.  See Thun, 22 Vet. 
App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran is seeking to establish service connection for right 
ear hearing loss. For service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131; 
38 C.F.R. § 3.303(a). The disability, while needing to have 
manifested in service, is not required to have been diagnosed 
during service. Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.385, in order to establish that a current 
hearing loss disability exists, medical evidence must show that 
the auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The evidence available for review in this case that shows the 
requisite audiological measurements is found in the November 2006 
VA audiological examination report. Outpatient treatment records 
do not contain information pertinent to the mechanical 
application of information required for this aspect of the 
Veteran's appeal.

On the authorized audiological evaluation in November 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
70
60
45
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear. The examiner went on to state that the 
findings were clinically normal for the right ear.

Although the Veteran has given her own opinion in written 
statements that she has hearing loss related to her active 
service, the Board is of the opinion that the objective audiology 
testing conducted by the VA in November 2006 is the only evidence 
of record that contains the specific findings necessary to judge 
whether the Veteran's hearing loss of the right ear is of 
sufficient severity to meet the criteria to be considered to be a 
disability for VA compensation purposes under 
38 C.F.R. § 3.385. Here, the Veteran may sincerely have noticed a 
decreased hearing ability; nevertheless, VA regulations under 38 
C.F.R. § 3.385 as set forth above provide the parameters of a 
recognized hearing loss disability for compensation purposes. 
Only medical evidence may support that. In the case at hand, the 
hearing test results for the right ear do not meet the 
qualifications of 
38 C.F.R. § 3.385. Accordingly, the Board must deny the claim.

With regard to each of the Veteran's claims, because there is no 
evidence to support the claim, the preponderance of the evidence 
is in fact against his claim, and, therefore, the benefit of the 
doubt doctrine is not for application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating 
her claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008). 
Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1) (2008). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of her initial ratings for PTSD, hypertension and left 
ear hearing loss. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91. Also, because Fenderson v. 
West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased rating, 
the notice requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not 
applicable to the claim. Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to entitlement to a 
compensable initial ratings for PTSD, hypertension and left ear 
hearing loss has been satisfied.

With regard to the service connection claim, VA sent the Veteran 
a letter in October 2005, which notified her of the elements of a 
service connection claim, as well as what evidence VA would 
obtain on her behalf and what evidence she was expected to assist 
with. The letter was issued prior to the Dingess decision, so it 
did not satisfy the requirement as to the downstream aspects of 
the claim, such as rating criteria and effective date. 
Nonetheless, the Board finds that the Veteran is not prejudiced 
in any way by the decision on this claim at this time considering 
the findings on the merits.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's statements, 
her service treatment records and post-service VA treatment 
records are within the claims folder. Also, her several VA 
examination reports have been associated with the claims folder. 

The Veteran has not notified VA of any additional available 
relevant records with regard to her claims. VA has done 
everything reasonably possible to assist the Veteran. A remand 
for further development of these claims would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.

Entitlement to an initial compensable rating for left ear hearing 
loss is denied.

Entitlement to an initial compensable rating for hypertension is 
denied.

Entitlement to service connection for right ear hearing loss is 
denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


